                Case: 1:20-cv-00668 Document #: 9 Filed: 02/03/20 Page 1 of 2 PageID #:435

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        NorthernDistrict
                                                    __________   Districtofof__________
                                                                              Illinois


                    AIDO MOBILITY LLC                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                            Civil Action No. 1:20-cv-0668
                                                                     )
                          YELP, INC.                                 )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Yelp, Inc.
                                             c/o Its Registered Agent
                                             National Registered Agents Inc.
                                             208 S. LaSalle St., Suite 814
                                             Chicago, IL 60604



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Timothy E. Grochocinski
                                           Nelson Bumgardner Albritton P.C.
                                           15020 S. Ravinia Ave., Suite 29
                                           Orland Park, IL 60462



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
  THOMAS G. BRUTON, CLERK
                       RK

                                                                                              January 30, 2020
                                                                                              Januar
  (By) DEPUTY CLERK                                                                           DATE
              Case: 1:20-cv-00668 Document #: 9 Filed: 02/03/20 Page 2 of 2 PageID #:436



              IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

AIDO MOBILITY LLC                                                Case No.:       1:20-CV-0668
                                          Plaintiff/Petitioner
vs.
YELP, INC.,                                                      AFFIDAVIT OF SERVICE OF
                                    Defendant/Respondent         SUMMONS; COMPLAINT


I, Christopher Rodriguez, depose and say the following:

I certify that I am over the age of eighteen. I am not a party to the above action. I am a registered employee of ABC Legal
Services, Inc. 633 Yesler Way Seattle, WA 98104 License No 117-001765.

On the 3rd day of February, 2020 at 3:43 PM, I, Christopher Rodriguez, SERVED Yelp, Inc. c/o National Registered
Agents Inc., REGISTERED AGENT at 208 S. LaSalle St., Suite 814, CHICAGO, Cook County, IL 60604 in the manner
indicated below:

CORPORATE SERVICE, by personally delivering 1 copy(ies) of the above listed documents to the named Corporation,
by serving Derrick Hackett , on behalf of said Corporation.

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT IS AS FOLLOWS:
PROCESS SPECIALIST, PERSON AUTHORIZED TO ACCEPT, who accepted service, with identity confirmed by
subject reaching for docs when named, a brown-haired black male approx. 25-35 years of age, 5'8"-5'10" tall and
weighing 140-160 lbs with glasses.

Service Fee Total: $75.00

Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the undersigned certifies
that the statements set forth in this Affidavit of Service are true and correct.



NAME:                                                      129-386636                        02/03/2020
         Christopher Rodriguez                             Server ID #                        Date




                                                                                                               Page 1 of 1
           REF: AIDO MOBILITY-YELP                                                                   Tracking #: 0049561740
